     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 1 of 27. PageID #: 764



                        IN THE UNITED STA TES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


  WILSON, ET AL,                                •
                                                •
                 Petitioners                    •         CASE NO. 4:20-CV-00794
                                                •
         V.                                     •
                                                •
  WILLIAMS, ET AL,                              •         JUDGE GWIN
                                                •
                 Respondents                    •

                               DECLARATION OF SARAH A. DEES

       I, Sarah A. Dees, do hereby declare, certify and state as follows:

       1. I am employed by the United States Department of Justice, Federal Bureau of Prisons

(BOP). I currently work as the Health Services Administrator at Federal Correctional Institution

(FCI) Elkton in Lisbon, Ohio. 1 have held this position since January 5, 2020. I also serve as the

Northeast Regional Paramedic, a position I have held since 2016. I have been employed by BOP

since 2013. Throughout this declaration, when I refer to "FCI Elkton" generally, I am referring to

both of the FCI Elkton institutions, the Federal Correctional Institution (FCI) and the Federal

Satellite Low (FSL).

       2. In my position as Health Services Administrator at FCI Elkton, I am responsible for

coordinating comprehensive medical, dental, and mental health services of the highest quality

while maintaining a clean, safe, and secure environment for nearly 2500 low security inmates

and in addition to staff. The Health Services Department is staffed by a comprehensive team of

BOP and Public Health Service health care workers, accompanied by professional contract staff

committed to providing the highest standards of professionalism and dedication to the inmate

population. FCI Elkton offers comprehensive ambulatory care addressing primary care, chronic
                                                                       GOVERNMENT
                                                                         EXHIBIT

                                                                            A
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 2 of 27. PageID #: 765



care, emergent care and acute care. Additionally, minor office-based procedures, diagnostic

testing, specialty consultations and office based dental procedures are provided in house..

       3. I have been asked to discuss FCI Elkton's efforts to combat the Coronavirus Disease

2019 (COVID-19) pandemic, the current state of inmate testing and health, and other issues

related to those topics.

       4. The Federal Correctional Institution ("FCI" or "Main Complex") is a low security

facility with a double-fenced perimeter, mostly dormitory or cubicle housing, with strong work

and program components. The FCI has six units that are open dorm style, two television rooms,

one area for Trulincs (email) stations, and two rooms that can house ten to twelve inmates each.

The showers and bathrooms are communal. The main complex and the FSL are separate

facilities, and the inmate populations do not interact. The staff-to-inmate ratio in an FCI is higher

than in minimum security facilities. As of May 8, 2020, FCl Elkton houses 1, 961 male

offenders.

        5. The Federal Satellite-Low ("FSL") is a low security facility with a single-fenced

perimeter, cubicle housing, and strong work and program components. The FSL is a large

dormitory that is divided into sections with double bunks inside cubicles. There are two areas

that have communal showers and bathrooms. There are tables in the front of the donnitory for

watching television. There is also an area in front of the dormitory that bas exercise equipment,

law and leisure library, and offices. Food services, psychology service.s, medical, education and

visiting is in a separate building. As of May 8, 2020, the FSL houses 406 male offenders.

        6. As J stated in my previous declaration in this matter, I am involved on a daily basis in

the identification, planning, and implementation of all BOP directives for preventing the spread

of COVID-19 at FCI Elkton, including FSL Elkton. Through this role, I have knowledge of both



                                                  2
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 3 of 27. PageID #: 766



the BOP's national directives relating to COVID-19 and the additional steps that FCI Elkton,

specifically, has taken to combat COVID-19 within the facility. Accordingly, through the course

of my official duties, I have personal knowledge regarding the numerous measures, discussed

below, that have been implemented both BOP-wide and at FCI Elkton in order to prevent and

manage the spread ofCOVID-19.



       NATIONAL STEPS TAKEN BY BOP TO AODRESSCOVID-19 1


        7. As I stated in my previous declaration in this matter, before discussing the steps being

taken at FCI Elkton, specifically, I will first discuss the phases of the BOP's national response to

the COV ID-19 pandemic, which apply generally across all BOP institutions. As set forth below,

the BOP has taken-and is continuing to take-significant measures in response to the COV1D-

l 9 pandemic in order to protect the safety and security of all staff and inmates, as well as

members of the public.


        8. In January 2020, the BOP became aware of the first identified COVID-19 cases in the

United States and quickly took steps to prevent its introduction and spread in BOP institutions.

The BOP's response, detailed below, has occurred over six distinct "phases" to date. The BOP

will continue to modify and adjust its response as circumstances change, and at the guidance and

direction of worldwide health authorities.




1 BOP has established a COYID-19 resource section on its public webpage which is available at:

https://www.bop.gov/coronavirus/. This webpage includes updates on the BOP 's response to COVID-19 and
positive COVID-19 tests among inmates and staff at BOP institutions nationwide.



                                                      3
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 4 of 27. PageID #: 767



       ACTlON PLAN FOR COVID-19 - PHASE ONE

       9. In January 2020, the BOP began Phase One of its Action Plan for COVID-19. Phase

One activities included, among other things, seeking guidance from the BOP's Health Services

Division regarding the COVID-19 disease and its symptoms, where in the United States

infections were occurring, and the best practices to mitigate its transmission. See

ht1ps://www.bop.gov/resources/news/20200313_covid-l 9.jsp. In addition, an agency task force

was established to begin strategic planning for COYID-19 BOP-wide. This strategic planning

included building on the BOP's existing procedures for pandemics, such as implementing its pre-

approved Pandemic lnfluenza Plan. From January 2020 through the present, the BOP has been

coordinating its COVID-19 efforts with subject-matter experts both internal and external to the

agency, including implementing guidance and directives from the World Health Organization

(WHO), the Centers for Disease. Control and Prevention (CDC), the Office of Personnel

Management (OPM), the Department of Justice (DOJ), and the Office of the Vice President. See

https://www.bop.gov/resources/news/20200313 _ covid-19 .jsp.

        ACTION PLAN FOR COVID-19 - PHASE TWO

        l 0. On March 13, 2020, the BOP implemented Phase Two of its Action Plan. Phase

Two put into place a number of restrictions across all BOP facilities over a 30-day period, to be

reevaluated upon the conclusion of that time period. Specifically, the BOP suspended the

following activities for an initial period of 30 days, with certain limited exceptions: social visits;

legal visits; inmate facility transfers; official staff travel; staff training; contractor access;

Volunteer visits; and tours. See https://www.bop.gov/coronavirus/covid 19_status.jsp.

        11. During Phase Two, inmates were subjected to new screening requirements.

Specifically, all newly arriving BOP inmates were screened for COVID-19 symptoms and



                                                     4
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 5 of 27. PageID #: 768



"exposure risk factors," including, for example, if the inmate had traveled from or through any

high-risk COV ID-19 locations (as determined by the CDC), or had had close contact with

anyone testing positive for COVID-19. Asymptomatic inmates with exposure risk factors were

quarantined, and symptomatic inmates with exposure risk factors were isolated and evaluated for

possible COVID-19 testing by local BOP medical providers. 2

        12. Staff were also subjected to enhanced health screening in areas of"sustained

community transmission," as determined by the CDC, and at medical referral centers. On March

22, 2020, FCT Elkton implemented this enhanced screening for staff and contractors at that time.

The enhanced screening measures required all staff to self-report any symptoms consistent with

COVID-19, as well as any known or suspected COVID-19 exposure, and further required all

staff to have their temperature taken upon entry into any BOP facility.

        13. Finally, in addition to the measures listed above, the BOP implemented national

"modified operations" in order to maximize social distancing within BOP facilities. These

modifications included staggered meal and recreation times in order to limit congregate

gatherings. Additionally, the BOP established a set of quarantine and isolation procedures for

known or potential cases of CO VID-19.

        14. FCI Elkton implemented this "modified operations" directive in a number of ways.

For example, and among other things, FCI Elkton: (l) instituted "grab and go'' meals for

inmates, meaning that inmates were pennitted to pick up pre-packaged meals at designated

times, but had to return to their .housing units in order to eat; scheduled staggered mealtimes, so

that only a single housing unit (approximately 150 inmates) are moving within the facility at any




2 Throughout this declaration, " isolation" refers to a symptomatic inmate being confined to the FCI Visiting Room
and FSL 0-A Housing Unit. "Quarantine," on the other hand, refers to asymptomatic inmates who are confined to
four areas at FC I Elkton: the gym, chapel, Special Housing Unit (SHU), or FSL visiting room.
                                                        5
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 6 of 27. PageID #: 769



particular time; and (2) Health Services pill line (controlled medication dispensing) and (3)

commissary are accomplished during these times as well.

       ACTION PLAN FOR COVID-19- PHASE THREE

       15. On March 18, 2020, the BOP implemented Phase Three of the COVID-19 Action

Plan for BOP locations that perform administrative services (i.e., non-prison locations), which

fol lowed DOJ, Office of Management and Budget, and O PM guidance for maximizing telework.

ln this phase, individuals who had the ability to telework and whose job functions did not require

them to be physically present were directed to begin teleworking.

       I 6. Additionally, as part of this phase, and in accordance with the Pandemic Influenza

contingency plan, all cleaning, sanitation, and medical supplies were inventoried. See

https://www.bop.gov/resources/news/pdfs/20200324_bop_press_release_covidl9_update.pdf.

       ACT ION PLAN FOR COVID-19 - PHASE FOUR

       17. On March 26, 2020, the BOP implemented Phase Four of its Action Plan. In Phase

Four, the BOP revised its preventative measures for all institutions. Specifically, the agency

updated its quarantine and isolation procedures to require all newly admitted inmates to

The BOP, whether in areas of sustained community transmission or not, to be assessed using a

screening tool and temperature check (further explained below). This screening tool and

temperature check applied to all new intakes, detainees, commitments, prisoners returned on writ

from judicial proceedings, and parole violators, regardless of their method of arrival. Thus, all

new arrivals to any BOP institution--even those who were asymptomatic- were placed in

quarantine for a minimum of 14 days or until cleared by medical staff. Symptomatic inmates

were placed in isolation until they tested negative for COVID-19 or were cleared by medical

staff as meeting CDC criteria for release from isolation.



                                                 6
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 7 of 27. PageID #: 770



        ACTION PLAN FOR COVID-19 - PHASE FIVE

        18. On March 31, 2020. the Director of the BOP ordered the implementation of Phase S

of its COYID-19 Action Plan, which took effect on April 1, 2020. Specifically, the Director

ordered the following steps to be taken:

        A. For a 14-day period, inmates in every institution will be secured in their assigned

cells/quarters to decrease the spread of the virus.


        B. During this time, to the extent practicable, inmates should still have access to

programs and services offered under nonnal operating procedures, such as mental health

treatment and education.


        C. In addition, the BOP is coordinating with the United States Marshals Service (USMS)

to significantly decrease incoming movement during this time.


        D. After 14 days, this decision will be reevaluated and a decision made as to whether or

not to return to modified operations.


        E. Limited group gathering will be afforded to the extent practical to facilitate

commissary, laundry, showers, telephone, and Trust Fund Limited Computer System

(TRULINCS 3 ) access.


        F. Provided inmates access to programs and services offered under nonnal operating

procedures, such as mental health treatment and education.


        G. In addition, the BOP coordinated with the United States Marshals Service (USMS) to




·1 TRULINCS     is the internal BOP computer and electronic message platform that inmates use to communicate with
staff in the institutions and in<livilluals in the cummunity. Through this platform. inmates receive updates, notices,
and lan read inmate bulletins posted on the system by BOP staff.

                                                          7
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 8 of 27. PageID #: 771



significantly decrease incoming movement during this time.

       See https://www .bop.gov/resources/news/20200331 _covid 19_action __plan _5 .jsp.

       ACTION PLAN FOR COVID-19 - PHASE SIX


       19. On April 13, 2020, the Director of the BOP ordered the implementation of Phase 6 of

its COVID-19 Action Plan. Specifically, the Director ordered an extension of the nationwide

action in Phase 5, which applies to medical screening, limited inmate gathering, daily rounds,

limited external movement, and fit testing, until May 18, 2020. See

https://www.bop.gov/resources/news/pdfs/202004 l 4_press _release_action __plan_6.pdf

       20. Phase Six has been implemented at FCI Elkton.



       STEPS TAKEN AT FCI ELKTON TO ADDRESS COVID-19

       21. In addition to the steps taken at the national level, FCI Elkton itself has also taken a

number of additional measures in response to the COVID-19 pandemic, including providing

inmate and staff e<lucation; conducting inmate and staff screening; putting into place testing,

quarantine, and isolation procedures in accordance with BOP policy and CDC guidelines;

ordering enhanced cleaning and medical supplies; and taking a number of other preventative

measures.



       INMATE AND STAFF EDUCATION RELATING TO COVID-19

       22. From the outset of the COV[D-19 pandemic, FCl Elkton officials have provided

regular updates to inmates and staff regarding the virus and the BOP's response, and have

educated inmates and staff regarding measures that they themselves should take to stay healthy.

       23. As l stated in my previous declaration in this matter, in late February-early March,

                                                  8
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 9 of 27. PageID #: 772



"Frequently Asked Questions" bulletins were created from CDC and WHO guidelines to educate

inmates and staff regarding the symptoms of COVID-19, instructing them to self-monitor for

COVID-19 symptoms, and to immediately report such symptoms to sick call. The inmate

population and staff members have been told best practices regarding personal hygiene to

prevent the spread of COVID-19. The bulletins are posted in numerous locations around FCI

Elkton.

          24. Staff have also been trained to appropriately "don" and "doff' (off) Personal

Protective Equipment (PPE) utilizing CDC guide.lines found on the B0Ps intranet and trainings

with Health Services Staff.



          SCREENING FOR COVID-19 AT FCI ELKTON - INMATES

          25. When new inmates arrive, they are met by medical providers from the Health

Services Department, who conduct an initial screening in a designated area at FCI Elkton

separate from other staff and inmates. The medical providers wear PPE during the screening

process.

          26. Following this initial screening, new inmates are escorted to a quarantine unit at FCI

Elkton. There, they are quarantined for 14 days to ensure that they do not develop any

symptoms consistent with COVTD-19. If they do have symptoms consistent with COVID-19

infection, they are placed in a separate isolation unit. The isolation unit is used for all

symptomatic inmates and inmates with a positive COVID-19 test. ln these quarantine and

isolation units, all staff must wear PPE; inmates in quarantine or isolation are required to wear a

surgical mask.

          27. Atter the expiration of 14 days, and upon medical clearance, inmates may be released



                                                   9
    Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 10 of 27. PageID #: 773




into the general population.

        28. This initial screening procedure at FCI Elkton allows for screening to occur in a

controlled environment, and further ensures the rest of the inmate population are not exposed to

newly-arrived inmates until they are properly screened and cleared by Health Services

Department medical providers.

       29. ln addition to screening incoming inmates, FCI Elkton is also taking a number of

measures to screen its current resident inmate population.

       JO. FCI Elkton screened inmates for elevated temperatures daily from March 20, 2020

through April 12, 2020. This screening was discontinued in favor of inmate self-reporting.

       31 . Inmates who self- report COY ID-19 symptoms are screened for symptoms of

COYID-19 (including fever, cough, and shortness of breath), as well as for "exposure risk

factors," including whether the inmate has had close contact with anyone diagnosed with

COY ID-19 in the past 14 days. The screening takes place in a single, controlled area separate

an<l apart from other inmates and prison staff.

       32. The Health Services Department reviewed inmate medical records in order to

determine which individuals at FCI Elkton were considered "high risk" for COYID-19 pursuant

to CDC guide lines. These guidelines can be found at: https ://www.cdc.gov/ coronavirus/ 2019-

ncov/need-extra-prccautions/groups-at-higher-risk.html. Per CDC guidance, ''high-risk"

individuals include those over 65 and those with significant underlying medical conditions, such

as chronic lung disease, moderate to severe asthma, liver disease, and diabetes.

       33. ln order to identify which inmates at FCI Elkton should be considered "high risk,"

staff sean.:hcd the BO P's medical records for ( 1) all inmates aged 65 and over; and (2) all

inmates who have been diagnosed with a condition identified by the CDC as being "high risk."



                                                  10
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 11 of 27. PageID #: 774



Like all inmates at FCI Elkton these inmates continue to be screened for symptoms related to

COVID-19 and temperatures.

       34. FCI Elkton is also conducting enhanced screening for all inmates with ongoing work

details, such as food service and cleaning orderlies. These functions are considered to be

"essential" by FCI Elkton. Each of these inmates is screened for illness both before and after

each of their assigned work details. This includes being screened for any symptoms of illness

an<l having their temperature taken. Furthermore, many cleaning orderlies are currently assigned

only to the units in which they already reside and thus do not interact with staff or inmates in

other units <luring the course of pcrfonning their duties. Inmates who do move between units are

required to wear appropriate PPE and reminded to maintain social distancing to avoid spreading

the virus between units.

       35. All inmates are encouraged to self-monitor and to report symptoms of illness to unit

staff either orally or via a written request to staff (commonly referred to as a "cop-out" within

BOP institution).

       36. Any inmate who presents with symptoms consistent with COVID-19 will be

evaluated by a medical provider in the Health Services Department. Based upon this evaluation,

a determination will be made whether isolation and/or testing is appropriate. As noted above,

certain units at FCI Elkton have been designated as the isolation unit for inmates who are

symptomatic and/or test positive for COVID-19.

        37. FCI Elkton medical providers are prioritizing immediate medical care for anyone

who experiences symptoms indicative of a COVID-19 infection.




                                                  11
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 12 of 27. PageID #: 775



        STAFF AND VISITORS

        38. Since March 22, 2020, all individuals entering FCI Elkton ( including staff, delivery

drivers, or any other visitors) must undergo a health screening prior to entry, the screening

occurs while the individual is in their vehicle. This includes having their temperature taken and

being asked a number of health screening questions based on the BOPs guidance to evaluate

their risk of exposure, as well as whether they have been experiencing any symptoms of illness.

       39. The individual s conducting this health screening are authorized to deny entry to cJny

individual if he or she has a body temperature of 99 degrees Fahrenheit, or above, or reports

other symptoms consistent with COY ID-19 (although it was recommended that they consult with

FCI Elkton medical providers in advance of the decision to deny entry).

       40. FCI Elkton employees have also been educated regarding the importance of staying

home if they are feeling ill, and arc required to self-report any COVID-19 exposure (known or

suspected) as well cJS any positive COVID-19 test. If a staff member is tested for COVID-l 9,

they are not permitted to return to work until atler receiving the results of the test.




       COVID-19 TESTING AT FCI ELKTON

       41. FCI Elkton is conducting testing in accordance with CDC guidelines. The CDC has

explained that not everyone needs to be tested for COVID-19, and decisions about testing are at

the discretion of state and local health departments. See www.cdc.gov/coronavirus/2019-

ncov/symptoms-tcsting/testing.html (last visited on Apr. 30, 2020).

       42. As discussed in my previous declaration in this matter, the CDC has identified four

"priority levels'' for testing individuals with a suspected CO VID-1 9 infection. Priority levels one

through three include hospitalized patients and healthcare workers with symptoms (Priority



                                                   12
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 13 of 27. PageID #: 776



Level l ); symptomatic patients in long-term care facilities, individuals 65 years or older,

individuals with underlying conditions, and first responders (Priority Level 2); and symptomatic

critical infrastructure workers, individuals who do not meet any of the criteria in Priority Levels

1 or 2, healthcare workers and first responders, an<l individuals with mild symptoms in

communities experiencing high numbers of COVID-19 hospitalizations (Priority Level 3). The

fourth, or non-priority level, is for individuals without symptoms.

       43. At FCI Elkton, the decision whether to test an inmate for COVID-l 9 is made by

BOP medical providers based on a number of criteria, including but not limited to: (1) the nature

and severity of the symptoms; (2) the inmate ' s potential exposure to COVID- 19; (3) whether the

inmate is considered "high-risk," and (4) whether the inmate is on a work detail, such as food

service, that requires the inmate to interact with other inmates or staff.

       44. In addition to the information I provided previously in this matter, on April 16, 2020,

FCI Elkton received an Abbott testing machine and 250 testing cassettes. The Abbott machine

was removed on April 21, 2020; however, a second Abbott machine was delivered on April 29,

2020 with an additiona l 250 test cassettes. I have been informed that an additional 432 tests will

be coming to FCI Elkton within the week and possibly another Abbott testing machine.

        45. The current testing strategy involves:

        A. Testing all inmates in quarantine. Inmates testing negative will be tested again prior

to release/transfer date.

        8. Then, all FSL inmates will be tested by housing units. Housing units will be cohorted

together until all results from the unit are received. They will then be either placed in to isolation

or remain cohorted with their units.

        C. Then all essential workers from the FCI will be tested.



                                                   13
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 14 of 27. PageID #: 777



        D. Finally, all inmates from the FCI will be tested by housing units. We are currently

working on the logistics of this and testing cycles.

        46. FCI Elkton has contracted with an outside laboratory, (Quest Diagnostics), who will

provide the tum-around time (24-48 hours) on testing that FCI Elkton needs. In addition to the

432 tests mentioned above, Quest Diagnostics provided FCI Elkton with an additional 400 test

swab kits on May 7, 2020, and say they will provide an additional 150-200 tests each day after

that. The logistics of this mass testing are being finalized and should only be limited by how

often Quest can pick up the tests.

       47. As of May 8, 2020, 134 FCI Elkton inmates have tested positive for COVID-19. 130

inmates have tested negative using the Abbott machine. Of the 357 staff members who work at

FCf Elkton, 50 staff members who have tested positive for COVID-19, and 9 staff members have

tested negati ve. There have been 9 inmate deaths related to COV ID-19.



       OPERATIONAL CHANGES TO IMPLEMENT COVlD- 19 ACTION PLAN

       48. FCI Elkton has implemented BOP's nationa l action plan, in compliance with BOP's

national directives.

       49. The implementation oftbe BOP's COVID-19 Action Plans at FCI Elkton can best be

described as a "slowing down" of institutional operations, designed to limit the size of groups

inmates can form and also tbe ability of these smaller groups to interact with each other at FCI

Elkton. This minimizes the opportunity for inmates to come into contact with infected persons,

and if they do, minimizes the possibility that any infection will spread beyond the smaller group.

       50. In general, the smaller inmate groups at FCI Elkton were formed by dividing inmates

by housing unit, and by floor, so they can ' shelter in place ' with the fewest number of fellow



                                                 14
    Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 15 of 27. PageID #: 778



inmates. In order to reduce idle time and provide programs and activities, these groups are

rotated through the recreation facility by themselves, and disinfection of the recreation facility is

performed before the next group is rotated through it. Programs are delivered on the units, to

include Education, Psychology, and Religious Services (especially in consideration of the

Ramadan observance). Restrictions are in place to maintain separation between housing units.

For example, only one housing unit is released to the cafeteria for "grab and go" meal service.

The next unit is not released until the previous unit has returned to their housing quarters. When

inmates need to report to Health Services for activities which cannot be performed on the unit

(medication administration, etc.), they report to the clinic only with other inmates from their

group. Once at the clinic, they wait in areas designed to facilitate social distancing.

       51. As discussed in my previous declaration in this matter, FCJ Elkton uses isolation to

separate inmates who present with symptoms consistent with COVID-like illness from

quarantined asymptomatic or general population inmates. These areas are distinct from the

aforementioned housing unit groups and identified with signs prior to entering the unit. Staff are

required to utilize proper PPE prior to entering these units to minimize to potential for cross-

contamination between units. [nmates have surgical masks to wear when interacting with staff

or leaving the assigned cell and their proximity to staff and other inmates is minimized. Medical

staff determine if COVID-19 testing is necessary based on applicable guidelines and community

standards. If the inmate's condition merits hospitalization, the inmate will be transported to a

local hospital.

        52. FCI Elkton uses quarantine to separate asymptomatic inmates who have been in

contact with symptomatic inmates during the incubation period, which is up to 14 days for

COVID-19. Inmates arc housed together during this 14-day period with other asymptomatic


                                                  15
    Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 16 of 27. PageID #: 779



inmates in a housing unit. Steps are taken to not add or introduce new inmates to a quarantine

housing unit after the 14-day quarantine clock has started. At the end of the 14-day period, the

inmates may be released from quarantine if no inmates develop COVID-19 symptoms or are

diagnosed with COVID-19. If additional inmates present with symptoms during the incubation

period, these symptomatic inmates are isolated and the 14-day quarantine period begins anew.

Inmates receive daily temperature checks and if any symptoms are reported, they are

documented. If an inmate becomes symptomatic or has a temperature of greater than or equal to

99 F, the inmate is brought to Health Services for evaluation and possible placement in isolation.

The fCI quarantine area is the Chapel. lt can hold approximately 40-60 inmates at one time.

Some inmates arc also placed in SHU to minimize the possibility of exposure/conversion. The

FSL quarantine area is located in the Psychology Services office. It can hold approximately 40

people. If someone tests positive prior to being released, they arc moved to isolation for 10 days.

The quarantine clock starts over for the remainder of the inmates in the unit.


       53. In addition to the areas designated for quarantine and isolation, FCI Elkton's

infinnary has acted as a step down unit for inmates returning from hospitalization for COVID- l 9

symptoms. FCI Elkton has also identified post-isolation locations that can be used in the FCI

Part of Recreation) and the FSL (Chapel).

       54. In order for an inmate to be removed from isolation, the inmate must be fever free for

72 hours (no other symptoms) and 10 days must have passed since the first symptom(s)

appeared. This is consistent with CDC guidelines. Generally, inmates who show no symptoms

after l O days are moved from isolation to post-isolation recovery. Once in post-isolation

recovery they remain there until their total time equals 21 days, which is speculated to be the

time for antibodies to form.

                                                 16
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 17 of 27. PageID #: 780



       55. Quarantine inmates are tested prior to entering quarantine. lnrnates who show no

sign of fever or symptoms for a full uninterrupted 14 days will be cleared and removed from

quarantine. If the inmate is releasing, they will be re-te.sted within 24 hours of release. This will

ensure two negative readings prior to release to a Residential Reentry Center or home

confinement.


       56. As of May 8, 2020, there were 35 inmates in isolation in the FCI and 37 inmates in

isolation in the FSL.


       57. As of May 8, 2020, there were 43 inmates in quarantine in the FCI (including 8

inmates in the FCI SHU), and 6 inmates in quarantine in the FSL.


       58. As of May 8, 2020, there was I inmate in post-isolation in the FCI and 3 inmates in

the FSL.


       59. As of May 8, 2020, there were 20 inmates from FCI Elkton in the hospital for

COVID related issues, including 7 inmates currently on ventilators. This constitutes a significant

decrease from previous levels. Specifically, in mid-April, there were 45 FCI Elkton inmates at

the hospital and approximately 18 inmates were intubated.


        60. I have included as Attachment A to the declaration a series of charts that show the

progression of the pandemic at FCI Elkton. These charts include the number of inmates sent to

local hospitals for COVID-19 related issues, the number of FCI Elkton inmates at local hospitals,

the number of inmate deaths, the number of intubations, the number of FCI Elkton staff who

tested positive, and the number of inmates in isolation.




                                                  17
    Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 18 of 27. PageID #: 781



       HYGfENE AND SAFETY PRACTICES AT FCI ELKTON

       61. Maintaining institutional and personal hygiene is always a priority in a correctional

setting. Since the COVID-19 pandemic however, institutional and personal hygiene has been

elevated to the utmost importance, especially since inmates have been largely restricted to their

housing units since implementing Phase Five of the COVID-19 Action Plan. Maintaining the

highest standards of institutional and personal hygiene during modified operations is not only

important for purposes of infection control, but also to minimize the possibility of disturbances

or other events which might compromise the security and good order of the institution.

       62. The Safety Department at FCI Elkton is responsible for distributing cleaning supplies

throughout the institutions. These include but are not limited to cleaning chemicals, spray bottles,

cleaning rags and applicators, and the equipment necessary to perform cleaning tasks. The

chemicals used for cleaning at FCI Elkton are distributed to all areas of the institution on a

regular schedule, and if any particular area requires additional cleaning supplies, staff assigned to

that area can make arrangements with Safety to receive more. I am not aware of Safety ever

having run out of cleaning supplies since the COVID-19 crisis began at FCI Elkton.

       63. Currently, four specific cleaners are being used at FCI Elkton. TriBase 17 Multi-

Purpose Cleaner, hdqC2 disinfectant cleaner, and Formula 66 air freshener have been the

ordinarily employed cleaning chemicals at FCI Elkton. Since the beginning of the COVID

emergency however, a broad spectrum disinfectant ("Virex II/256") has been added to

specifically address the coronavirus threat. Virex 11/256 is now used throughout the institution.

       64. Prior to this pandemic, chemicals used for cleaning at FCI Elkton were distributed

throughout the institutions on a regular weekly and monthly schedule. In between the regularly-




                                                 18
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 19 of 27. PageID #: 782



scheduled distribution, staff were always able to request additional cleaning supplies if they were

needed.

        65. Since the current emergency however, FCI Elkton has gone to a daily distribution of

cleaning supplies. On weekdays an institution-wide announcement is made for staff to place their

cleaning bottles outside the doors of their housing units, and Safety Department staff refill or

replace needed supplies. While prior to the pandemic inmate orderlies would report to Safety to

retrieve these supplies. in order to maintain the integrity to the group quarantine, staff now

perform these functions. Of course. if additional supplies are needed during the day, staff can

coordinate the delivery of these items with the Safety Department.

        66. Once in the housing units, cleaning supplies are maintained in small caddies or bins

kept in staff offices or closets. Inmates can then ask for a bin of cleaning supplies to bring back

to their living areas.

        67. Large area disinfection is being perfonned at both the FSL and FCI through use of

backpack cleaning chemical sprayers. This work is perfonncd by inmate orderlies or staff,

depending on the location (inmates cannot perfonn this work in an area where they might come

into contact with inmates not in their quarantine group). Whether by backpack unit or spray

bottles. inmate orderlies (working only within their unit, to maintain the integrity of the group

quarantine) arc cleaning all high-touch areas such as doorknobs, railings, knobs, and handles

multiple times per day.



          AVAILABILITY OF SOAP AND OTHER PERSONAL HYGIENE PRODUCTS

          68. Inmates at FCI Elkton are provided with basic soap and personal hygiene products

(razors, toothbrushes, toothpaste, etc.) by the institution. These toiletries are maintained by staff


                                                  19
    Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 20 of 27. PageID #: 783



whose offices are located in the housing units, so there is never a reason an inmate should not

have access to soap at FCI Elkton.

       69. FCI Elkton also operates a centralized laundry, and inmates in this facility have their

clothes (institution issued as well as personal articles purchased from commissary) washed for

them by the laundry department. Inmates are provided with no-cost washers/dryers/laundry soap

which they can use to clean clothes and linens.

       70. Beyond that, the commissary at FCI Elkton allows inmates to purchase toiletries,

medication, food, and other items not issued regularly as part of the institution administration.

Similar to the offerings at any convenience store, the commissary at FCI Elkton offers a selection

of different soaps, to include familiar national brands such as Irish Spring, Dove, Pure

Antibacterial, Noxema, and Neutrogena. Inmates can also buy Ajax dish dete.rgent and laundry

detergent from the commissary.



       STATUS OF PPE

       71. Staff and inmates at FCI Elkton have, and will continue to have, access to

appropriate PPE.

       72. PPE is available for all staff at FCI Elkton to wear throughout their shift. Staff are

required to wear these masks, and failure to do so may be cause for employee discipline under

tenns of Program Statement 3420. l l, Standards of Employee Conduct. Staff are encouraged to

use PPE prior to coming to work.

       73. There are areas of the institution where staff might require additional PPE to perform

their duties. These areas include but a.re not limited to Health Services, Receiving & Discharge,

and isolation housing units. In these areas kits have been assembled which contain the enhanced



                                                  20
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 21 of 27. PageID #: 784



PPE to be used in that area (for example, gown, gloves, N-95 particulate respirators, face shields)

and are always available. When the number of kits gets low, staff contact Health Services and

additional kits are provided. In addition, kits are maintained in other areas of the institution

(Control Center, Lieutenant's Office) to ensure availability during all hours of the day.

          74. Throughout the institution and while working posts at the outside hospital,

Correctional Officers are provided with PPE appropriate for their assigned post.

          75. Staff are instructed as to the proper use of PPE through various memoranda detailing

the type of PPE required at a given post or for a specific duty. Memoranda have also been

circulated to instruct staff as to the proper donning/doffing of PPE, and video instruction is also

available on the computer desktop of every FCI Elkton employee.

          76. Inmates at FCI Elkton were initially provided with two of the same surgical masks

provided to staff. Once FCI Elkton was able to procure cloth masks, two of these masks were

issued to every inmate. Upon request, inmates will still be provided with the same surgical masks

provided to staff. Inmates are required to wear these masks at all times except when they are

eating or sleeping, and failure to do so may make the inmate subject to discipline under Program

Statement 5270.09, Inmate Discipline Program.

          77. Inmates performing cleaning or orderly duties have always, and will continue, to

have access to gloves or other PPE as may be necessary for them to perform their assigned

duties.

          78. Correctional staff have been provided PPE to be used in appropriate locations

throughout FCI Elkton such as quarantined areas, isolation units, and screening sites. FCI Elkton

has sufficient PPE on hand, including N-95 respirator masks, surgical masks, medical gloves,




                                                  21
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 22 of 27. PageID #: 785



gowns, and foot coverings to meet its current and anticipated needs, as well as the ability to order

additional PPE should the need arise.



       REVIEWS OF FCI ELKTON

       79. Along with tours conducted by DOJ and BOP executive staff, a number of external

public health official have monitored the medical situation at FCl Elkton.

       80. The FCl Elkton Warden has been in contact with the Ohio Department of Health.

The Ohio Department of Health is reporting that they compare FCI Elkton to a nursing home,

based on the proximity of people and care provided. These officials have observed that nursing

homes have not been as successful as FCI Elkton in stopping the spread of COVlD-19.

Generally, if this disease gets in to a nursing home it decimates the population.

       81. The FCI Elkton Health Services Department has been in contact with the

Columbiana County Health Department since early March. They, too, were impressed by the

planning that the Health Services Department had/has done in response to the pandemic. Early

implementation of sanitation controls, hand hygiene infonnation, and statistics have been

ess~ntial in stopping the spread.

       82. Towards the end of March, 2020, the FCl Elkton Health Sen1ices and Executive staff

were having daily conference calls with the Ohio Department of Health, the Columbiana County

Health Department, local hospitals, senators and congressmen from Ohio.



        DEDICATION OF BOP STAFF

        83. FCI Elkton Health Services staff members have worked tirelessly to ensure that every

inmate is safe from the effects of this pandemic. They have been on 12 hours shifts since March


                                                 22
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 23 of 27. PageID #: 786



29, 2020. They have provided 24-hour medical coverage since the beginning of April. Health

Services staff have completed temperature checks, testing, medical emergencies, patient

management, Sick Call concerns, and medication renewals. My staff has done everything

possible to care for these sick inmates, as well as inmates who were sick with non-COVlD

maladies, for weeks on end. I have watched my staff go without food, water, and bathroom

breaks to ensure that only the best patient care is provided and institution operations are covered.

       84. All BOP employees, including those at FCI Elkton , understand the importance of

caring for all inmates and staff in this crucial time for our nation. However, we are aware that

rushing to action without proper planning can lead to horrible or even tragic results for inmates,

staff: and the communities we serve. The staff at all BOP institutions, including at FCI Elkton,

must review and evaluate the particular situation of each inmate. On April 23, 2020, a FCI

Elkton inmate was placed in quarantine in the SHU. He was swabbed for COVID on April 30,

2020, and tested positive. However, he was a full term release from FCI Elkton on May l, 2020.

He was set to live with his grandmother, who, upon finding out that he was positive, refused to

let him live there. The Health Services Department was notified earlier this week that this

inmate was staying at a homeless shelter.

        85. My Department started planning for COVID in late January through early March. I

instructed my staff to screen ANY inmate that came to Elkton for COVID starting the week of

March l, before the. DOJ or BOP required this. I instructed my staff to start stock-piling supplies

and inventorying it the second week of March. I mandated PPE for my providers before being

told to do so by DOJ or BOP. I instituted temperature checks in the units for every inmate as a

fonn of triage beginning on March 27, 2020. I instructed my Infectious Disease Nurse to start

pulling rosters of the inmates at risk for COVID every time the CDC changed their guidance.



                                                  23
     Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 24 of 27. PageID #: 787



FCI Elkton Health Services have been heroes in their response to this pandemic. The selfless

services is humbling to see and participate in. Not once have I been asked, "Why do I have to do

this?" or heard someone argue with me about what needs to be done. These providers simply do

it. Care for the inmates has not declined during the pandemic.

       86. I have successfully advocated to bring awareness to the BOP about the effects the

pandemic can have on a system or institution. I have advocated for screenings of both staff and

inmates, and for cohorting of the population before it was mandated by the BOP. l have

advocated for tighter sanitation controls, for better protection for both the inmates and staff: for

more testing for inmates, and for mass testing. I have worked with the National Guard to ensure

that appropriate patients were returned to the institution to relieve the burden on the local

community and custody staff.



        I declare that the foregoing is true and correct to the best of my knowledge and belief,

and is given under penalty of perjury pursuant to 28 U.S.C. § l 746 this May 8, 2020.

                                                       RESPECTFULLY SUBMITTED,




                                                       Health Services Administrator
                                                       FCI Elkton




                                                  24
                                                                                                                           0
                                                                                                                           1
                                                                                                                           2
                                                                                                                           3
                                                                                                                           4
                                                                                                                           5
                                                                                                                           6
                                                                                                                           7
                                                                                                                           8
                                                                                                                           9
                                                                                                                          10




                             0
                                 5
                                     10
                                          15
                                               20
                                                    25
                                                         30
                                                              35
                                                                   40
                                                                        45
                                                                             50
                                                                                                              3/26/2020
                 3/26/2020
                 3/27/2020                                                                                    3/28/2020
                 3/28/2020
                 3/29/2020                                                                                    3/30/2020
                 3/30/2020
                 3/31/2020                                                                                     4/1/2020
                  4/1/2020
                  4/2/2020                                                                                     4/3/2020
                  4/3/2020
                  4/4/2020                                                                                     4/5/2020
                  4/5/2020
                  4/6/2020                                                                                     4/7/2020
                  4/7/2020
                  4/8/2020                                                                                     4/9/2020
                  4/9/2020
                 4/10/2020                                                                                    4/11/2020
                 4/11/2020
                 4/12/2020                                                                                    4/13/2020
                 4/13/2020
                 4/14/2020                                                                                    4/15/2020
                 4/15/2020
                 4/16/2020                                                                                    4/17/2020
                 4/17/2020
                 4/18/2020                                                                                    4/19/2020
                 4/19/2020
                 4/20/2020                                                                                    4/21/2020




A
                 4/21/2020
                 4/22/2020                                                                                    4/23/2020
                 4/23/2020                                                        Inmates at Local Hospital




    ATTACHMENT
                 4/24/2020                                                                                    4/25/2020
                 4/25/2020
                 4/26/2020                                                                                    4/27/2020
                 4/27/2020
                 4/28/2020                                                                                    4/29/2020
                 4/29/2020
                                                                                                                               Inmates sent to Local Hospital for COVID-19




                 4/30/2020                                                                                     5/1/2020
                  5/1/2020
                  5/2/2020                                                                                     5/3/2020
                  5/3/2020
                  5/4/2020                                                                                     5/5/2020
                  5/5/2020
                  5/6/2020                                                                                     5/7/2020
                  5/7/2020
                                                                                                                                                                             Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 25 of 27. PageID #: 788
                                                                                                            0
                                                                                                                1
                                                                                                                    2
                                                                                                                        3
                                                                                                                            4




             0
             1
             2
             3
             4
             5
             6
             7
             8
             9
            10
            11
            12
            13
            14
            15
            16
            17
            18
            19
            20
                                                                                                 4/1/2020
 4/1/2020                                                                                        4/2/2020
 4/2/2020                                                                                        4/3/2020




            6 6
 4/3/2020                                                                                        4/4/2020




              7
 4/4/2020                                                                                        4/5/2020




                              9
 4/5/2020                                                                                        4/6/2020
 4/6/2020                                                                                        4/7/2020
 4/7/2020                                                                                        4/8/2020




                                              1212
 4/8/2020                                                                                        4/9/2020
 4/9/2020                                                                                       4/10/2020




                                                       1414
4/10/2020                                                                                       4/11/2020
4/11/2020                                                                                       4/12/2020
4/12/2020                                                                                       4/13/2020
4/13/2020                                                                                       4/14/2020




                                                                    18
4/14/2020                                                                                       4/15/2020




                                                              171717 17
4/15/2020                                                                                       4/16/2020
4/16/2020                                                                                       4/17/2020




                                                                       1616
4/17/2020                                                                                       4/18/2020
4/18/2020                                                                                       4/19/2020




                                                                           1717
4/19/2020                                                                                       4/20/2020
4/20/2020                                                                                       4/21/2020




                                                       1414
4/21/2020                                                                                       4/22/2020



                                                                                  Intubations




                                      12
4/22/2020                                                                                       4/23/2020
                                                                                                                                Inmate Deaths




                                        11
4/23/2020                                                                                       4/24/2020
                                                                                                4/25/2020
4/24/2020                                                                                       4/26/2020
4/25/2020                                                                                       4/27/2020
4/26/2020                                                                                       4/28/2020
4/27/2020                                                                                       4/29/2020




                                          1010101010
4/28/2020                                                                                       4/30/2020
4/29/2020                                                                                        5/1/2020
4/30/2020                                                                                        5/2/2020
 5/1/2020                                                                                        5/3/2020
 5/2/2020                                                                                        5/4/2020
 5/3/2020                                                                                        5/5/2020
 5/4/2020                                                                                        5/6/2020
 5/5/2020                                                                                        5/7/2020
 5/6/2020         8 8 8 8 8 8 8 8 8                                                              5/8/2020
 5/7/2020     77
                                                                                                                                                Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 26 of 27. PageID #: 789
                                                       0
                                                       5
                                                      10
                                                      15
                                                      20
                                                      25
                                                      30
                                                      35
                                                      40
                                                      45
                                                      50
                                                      55




                   0
                   5
                  10
                  15
                  20
                  25
                  30
                  35
                  40
                  45
                  50
                  55
                  60
                                           4/1/2020
       4/1/2020                            4/2/2020
       4/2/2020
       4/3/2020                            4/3/2020
       4/4/2020                            4/4/2020
       4/5/2020                            4/5/2020
       4/6/2020                            4/6/2020
       4/7/2020                            4/7/2020
       4/8/2020                            4/8/2020
       4/9/2020                            4/9/2020
      4/10/2020                           4/10/2020
      4/11/2020                           4/11/2020
      4/12/2020                           4/12/2020
      4/13/2020                           4/13/2020
      4/14/2020                           4/14/2020
      4/15/2020                           4/15/2020
      4/16/2020                           4/16/2020
      4/17/2020                           4/17/2020




FCI
      4/18/2020                           4/18/2020
      4/19/2020                           4/19/2020
      4/20/2020                           4/20/2020
      4/21/2020                           4/21/2020
      4/22/2020




FSL
                                          4/22/2020


                       Inmate Isolation
      4/23/2020
      4/24/2020                           4/23/2020
      4/25/2020                           4/24/2020
      4/26/2020                           4/25/2020
      4/27/2020                           4/26/2020
      4/28/2020                           4/27/2020
                                          4/28/2020
                                                           Staff Confirmed Positive COVID-19




      4/29/2020
      4/30/2020                           4/29/2020
       5/1/2020                           4/30/2020
       5/2/2020                            5/1/2020
       5/3/2020                            5/2/2020
       5/4/2020                            5/3/2020
       5/5/2020                            5/4/2020
       5/6/2020                            5/5/2020
       5/7/2020                            5/6/2020
                                           5/7/2020
                                                                                               Case: 4:20-cv-00794-JG Doc #: 58-1 Filed: 05/08/20 27 of 27. PageID #: 790
